Citation Nr: 0909065	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran served on active duty from April 1948 to July 
1951.  He died on June [redacted], 2006.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge at the RO in October 2008.  A 
transcript is associated with the claims file.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the appellant's 
pending claim of entitlement to service connection for the 
cause of the Veteran's death.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2006; the death certificate 
lists the immediate cause of death as respiratory arrest due 
to renal failure as a consequence of heart failure.  

2.  At the time of the Veteran's death, he was in receipt of 
a total (100 percent) rating for compensation purposes based 
on individual unemployability, from October 31, 2001, due to 
his service-connected ankylosis of the left ankle, fracture 
of the astragalus and distal tibia, residuals of a gunshot 
wound; residuals of a gunshot wound of the left leg, atrophy 
muscles of the left thigh and calf, Muscle Groups XI and 
XIII, symptomatic, foreign body retained; gunshot wound of 
the left upper abdomen, foreign body present, Muscle Group 
XIX; gunshot wound of the anterior, posterior chest, foreign 
body retained, Muscle Group XXI; gunshot wound of the left 
side of the neck, foreign body retained, Muscle Group XXII; 
and residuals of hepatitis.  

3.  The Veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in July 
1951 for a period of not less than 5 years immediately 
preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The August 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant informed her of the 
evidence and information required to substantiate her claim 
of entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  This letter also informed her of her and VA's 
respective duties for obtaining evidence.  

The VCAA notice letter failed to discuss the law pertaining 
to the assignment of an effective date in compliance with 
Dingess/Hartman.  The Board finds that this omission was not 
prejudicial because the preponderance of the evidence is 
against the claim adjudicated on the merits herein, and no 
effective date will be assigned.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the claimant has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).  .  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant received a VCAA notice letter prior 
to the RO's adjudication of her claim and the issuance of the 
October 2006 rating decision.  As such, there was no defect 
with respect to the timing of the VCAA notice for this claim.

The appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment.  Additionally, the claims file 
contains the appellant's own statements in support of her 
claim, including a transcript of the appellant's testimony 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. 

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b). Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability.  38 C.F.R. § 3.22(c).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court initially found that a surviving spouse 
could attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant was required to set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  (This change in regulation has no effect on the 
appellant's claim.)  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

Analysis

The Veteran in this specific appeal had active military 
service from April 1948 to July 1951.  During his lifetime, 
service connection was established for:   ankylosis of the 
left ankle, fracture of the astragalus and distal tibia, 
residuals of a gunshot wound, rated as 40 percent disabling; 
residuals of a gunshot wound of the left leg, atrophy muscles 
of the left thigh and calf, Muscle Groups XI and XIII, 
symptomatic, foreign body retained, rated as 30 percent 
disabling; gunshot wound of the left upper abdomen, foreign 
body present, Muscle Group XIX, rated as 10 percent 
disabling; gunshot wound of the anterior, posterior chest, 
foreign body retained, Muscle Group XXI, rated as 10 percent 
disabling; gunshot wound of the left side of the neck, 
foreign body retained, Muscle Group XXII, rated as 10 percent 
disabling; and residuals of hepatitis, rated as 10 percent 
disabling.  An effective date of August 1, 1951 was assigned 
for these disabilities, upon the grant of service connection 
in October 1951.  The combined rating for the service-
connected disabilities was 70 percent from August 1, 1951.

By a rating decision dated in January 2002, the Veteran was 
awarded a total rating for compensation purposes based on 
individual unemployability (TDIU), effective from October 31, 
2001.  The Veteran did not appeal the January 2002 rating 
decision.  As such, it is final.  38 U.S.C.A. § 7105 (West 
2002).  

According to his death certificate, the Veteran died in June 
2006 as a result of respiratory arrest, due to renal failure, 
as a consequence of heart failure.   

Based on the above, it is clear that the Veteran was not 
rated as totally disabling for service-connected disability 
for 10 years prior to his death, or continuously since 
discharge from service and for at least 5 years immediately 
preceding death.  Additionally, the Veteran was not a former 
prisoner of war.  The Board points out that the appellant 
argues, in essence, that the Veteran's service-connected 
disabilities rendered him totally disabled since at least 
1991, and that he would have filed a claim for TDIU earlier, 
but was not aware that he was eligible.  However, such an 
allegation is tantamount to a "hypothetical claim" for 
entitlement, which is excluded from consideration.  VA has 
established that "hypothetical entitlement" is not a viable 
basis for establishing benefits under either 38 U.S.C.A. § 
1311(a)(2) or 38 U.S.C.A. § 1318.  See NOVA II, 314 F.3d 
1379-80.   Moreover, there has been no allegation of clear 
and unmistakable error in any rating adjudication during the 
Veteran's lifetime.  38 C.F.R. § 3.22(b).  As such, the Board 
finds that the criteria set forth under 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22 have not been satisfied.  

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board sympathizes with the 
appellant's circumstances, but is obligated to decide cases 
based on the evidence before it.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) (holding that the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis).


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.


REMAND

With regard to the appellant's claim for entitlement to 
service connection for the cause of the Veteran's death, the 
Board points out that the appellant indicated, in September 
2006 and October 2008, that the Veteran had been treated at 
Massachusetts General Hospital in Boston, Massachusetts, and 
at the VA Medical Centers in Jamaica Plain, Massachusetts and 
West Roxbury, Massachusetts, in the years prior to his death, 
including treatment for his liver.  The appellant also 
indicated that the Veteran received treatment at Newton 
Health Care in Newton, Massachusetts in the days prior to his 
final VA hospitalization in June 2006.  See VA Forms 21-4142, 
Authorization and Consent to Release Information to the VA, 
dated in September 2006; and Transcript of October 2008 
Travel Board hearing (Tr.) at pages 7-8.  These records may 
contain important test results, confirmation of any events 
during the Veteran's hospitalization, and document the 
Veteran's medical condition prior to his death.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  As VA 
has a duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Furthermore, a preliminary review of the record indicates 
that a medical opinion has not been obtained as to whether 
the cause of the Veteran's death was related to his active 
military service, including the Veteran's service-connected 
residuals of hepatitis.  The appellant-widow contends the 
Veteran's service-connected hepatitis led to difficulties 
with his liver, which led to anemia, which, in turn, caused 
the renal failure that, in turn, caused his death.  (Tr. at 
pages 3, 7-10.)  So a VA medical opinion should be obtained 
in order to determine whether the Veteran's death as a result 
respiratory arrest due to renal failure, as a consequence of 
heart failure, was causally or etiologically related to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the 
Veteran's treatment at the VA Medical 
Centers in Jamaica Plain, Massachusetts 
and West Roxbury, Massachusetts, 
including all test results and daily 
treatment records.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  After securing any necessary 
authorization, obtain the Veteran's 
medical treatment records from 
Massachusetts General Hospital in Boston, 
Massachusetts from 1987 to 2000, and from 
Newton Health Care in Newton, 
Massachusetts - particularly those from 
June 2006.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence, obtain a 
VA medical opinion, by an appropriate 
physician, to determine whether the 
Veteran's death from respiratory arrest, 
due to renal failure, as a consequence of 
heart failure was related to his service 
in the military, including to his 
service-connected residuals of hepatitis.  
To facilitate making this determination, 
please consider the theory of entitlement 
advanced by the appellant-widow (i.e. 
service-connected hepatitis led to other 
organ difficulties resulting in the 
Veteran's death).  The designated 
physician also must review all relevant 
records in the claims file for the 
Veteran's pertinent medical history.  The 
basis for the examiner's opinion should 
be fully explained with reference to 
pertinent evidence in the record.   If an 
opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  The report should be 
typed for clarity. 

4.  Then, the RO should readjudicate the 
appellant's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the claim on 
appeal remains denied, she and her 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the appellant until she 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


